Citation Nr: 0712921	
Decision Date: 05/02/07    Archive Date: 05/15/07	

DOCKET NO.  03-21 631A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for epididymitis. 

2.  Entitlement to service connection for lymphedema of the 
right leg. 

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for terato-carcinoma of 
the right testicle with metastasis to the right femoral lymph 
nodes.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

The veteran had active service from June 1956 to May 1958.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2002 and December 2003 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in New Orleans, Louisiana, that denied 
the benefits sought on appeal.


REMAND

A preliminary review of the record discloses a need for 
further development prior to final appellate review.  In this 
regard, the record does not reflect that the veteran was 
provided notice consistent with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) in connection 
with this claim for service connection for epididymitis or 
the claim to reopen the previously denied claim for terato-
carcinoma of the right testicle with metastasis to the right 
femoral lymph nodes.  This would include the additional 
notice in connection with the claim to reopen the previously 
denied claim based on the submission of new and material 
evidence based on the guidance provided in Kent v. Nicholson, 
20 Vet. App. 1 (2006).  Also, since the issue of service 
connection for lymphedema of the right leg is inextricably 
intertwined to the issue of whether new and material evidence 
has been submitted to reopen the claim of service connection 
for terato-carcinoma of the right testicle with metastasis to 
the right femoral lymph nodes, the Board will defer 
consideration of that issue.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
in Washington, DC, and the veteran will be notified when 
further action on his part is required.  Accordingly, this 
case is REMANDED for the following actions:  

The veteran should be provided notice 
consistent with the requirements of 
38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) in connection with 
his claim for service connection for 
epididymitis.  The RO should also advise 
the veteran of what evidence would 
substantiate his request to reopen his 
claim for service connection for terato-
carcinoma of the right testicle with 
metastasis to the right femoral lymph 
nodes, last denied in an August 1958 
rating decision.  Apart from any other 
notice requirements applicable under 
38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) in connection with 
this claim, the RO should comply with the 
Court's guidance in Kent and advise the 
veteran of the evidence and information 
that is necessary to reopen the claim and 
the evidence and information that is 
necessary to establish his entitlement to 
the underlying claim for service 
connection.  In doing so, the RO should 
advise the veteran of the element or 
elements required to establish service 
connection that were found to be 
insufficient at the time of the previous 
denial.  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of any 
additional evidence.  If the benefits sought are not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.



	                  
_________________________________________________
	Vito A. Clementi
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



